Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  Applicant provides a copy of JP 2339224 published August 25, 1999.  However, there is no copy of JP11243835 published September 14, 1999. In absence of a copy of JP11243835 with the IDS, the machine translation of JP11243835 has been crossed out and moved to the NPL portion of the IDS.  The Examiner has provided a copy of JP11243835 attached with this office action.  While it is clear that JP 2339224 and JP11243835 are from the same family, it is unclear if the documents are equivalent.  

Specification
The abstract of the disclosure is objected to because the last few lines of the abstract are confusing.  Applicant recites in lines 7-8, “the topping sensor(s), the movements of the second rake”.  There is only one topping sensor previously discussed so plural “topping sensor(s)” should be changed to --topping sensor--.  Also, there is no discussion of a first rake so that the “second rake” makes no sense.  It is suggested that “the second rake” be changed to --a rake--.   Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, “the signal” lacks antecedent basis.
In claim 3, Applicant recites “the controller is configured to initiate,…if the deviation of the topping material distribution measured by the first topping sensor deviates”.  The use of the term “if” asserts ambiguity as to whether the controller initiates or not.  There is a probability that the controller does not have to initiate anything.  It is suggested that the term “if” be changed to the term --when--.
In claim 5, it is unclear how the second rake having a rest position constitutes a further structural limitation?  It is suggested that the claim be amended to reflect, --the second rake is configured to engage in a rest position,…--.  Clarification is necessary.
In claim 5, lines 2-3, “the arriving topping material stream” lacks antecedent basis.
In claim 5, line 3, “the sliding movement” lacks antecedent basis.
In claim 7, line 2, it is unclear what constitutes the “relative speed of the second rake”?  What speed does this encompass?
In claim 7, lines 2-3, it is unclear what is meant by the phrase, “the speed is relative to the speed of the second conveyor”?
In claim 7, line 3, “the second conveyor” lacks antecedent basis.
In claim 8, Applicant recites “the predetermined topping material distribution is characterized by in the width direction and has a symmetrical shape” and it is unclear how this constitutes a further structural limitation to the device of claim 1?  Does Applicant mean to recite that the first topping sensor is configured to measure topping material distribution in the width direction with the topping material distribution having a symmetrical shape?  Clarification is necessary.
In claim 9, Applicant provides [the predetermined topping material distribution] has a “triangular shape” and it is unclear how this constitutes a further structural limitation to the device of claim 1?  Does Applicant mean to recite that the first topping sensor is configured to measure topping material distribution in the width direction with the topping material distribution having a triangular shape?  Clarification is necessary.
In claim 10, lines 2-3, Applicant recites “V-shape is preferably pointing in the upstream direction” and it is unclear as to the metes and bounds of the claim.  It is suggested that “preferably” be removed.
In claim 10, line 3, “the upstream direction” lacks antecedent basis.
In claim 13, last line, “the collected superfluous topping material” lacks antecedent basis.  It is suggested that “the collected superfluous topping material” be changed to --collected superfluous topping material--.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 8, and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 5, Applicant recites that the second rake comprises a rest position,… and this appears to be a process limitation directed to how the second rake is used.  A rest position does not constitute a structural limitation.
In claim 8, Applicant recites that “the predetermined topping material distribution is characterized by in the width direction and has a symmetrical shape” and this appears to be a process limitation directed to the topping material intended to be used in the device and thus a structural limitation is not recited.
In claim 9, Applicant recites that “the symmetrical shape is a triangular shape” and this appears to be a process limitation directed to the topping material intended to be used in the device and thus a structural limitation is not recited.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation Not Applied 
Acknowledgement is made of the supply system of claim 13, however, this claim
limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  The supply system has been read to include any supply or feed equivalent structure to supply or feed topping material to the topping conveyor.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Blokland (EP2698064) in view of Japanese Patent (JP 2939224; hereinafter referred to as JP ‘224 or JP 11243835; herein referred to as JP ‘835; [see English translation]).
Van Blokland provides a device for providing dough products with a topping material comprising a dough product conveyor (10; see Figs. 1, 2) for transporting the dough products in a first direction of conveyance; a topping conveyor (51) for conveying the topping material in a second direction of conveyance towards a dispensing location above the dough product conveyor; a first rake (110) for moving the topping material with a directional component against the second direction of conveyance; a first topping sensor (100; [0027]) capable of measuring deviation in distribution of topping material in a width direction of the topping conveyor; a supply element (60) upstream of the first rake (110) serving to supply topping material with a directional component perpendicular to the second direction of the conveyance so as to effect even fill/supply of topping material widthwise of the receiving topping conveyor (51; [0024, 0028]); and a controller  [0017, 0021, 0027-0028] capable of controlling conveyors as well as supply, based at least on signaling from the topping sensor, in order to ensure controlled yet constant density of topping material over a respective conveyor.  Van Blokland does not teach or suggest the supply element including a second rake with a directional component movable perpendicularly with respect to direction of conveyance of the topping conveyor with the controller controlling the second rake.  However, both JP ‘224 and JP ‘835 provide a device for providing dough products with topping material including a rake (35; see Fig. 2) which reciprocates widthwise on top of a conveyor (15) in order to uniformly distribute topping (see JP ‘835; [0032]).  In light of the teachings of JP’224 and JP’835, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a reciprocating rake in the Van Blokland device supply element upstream of the first rake in order to facilitate uniform distribution of topping material on the topping conveyor.  One of ordinary skill in the art would readily appreciate that the Van Blokland controller being arranged to control of movement of the conveyors including supply element (60; [0021]) would be modified to control the second rake as being an additional conveyor/distributing structure. The combined teachings would result in a device with improved distribution of topping material onto the dough which would minimize deflective topping of conveyed dough products.  
Regarding claim 2, the device as defined by the combination above would provide for a controlled reciprocal or slidable rake.
Regarding claim 3, the device as defined by the combination above would provide for controlled movement of the reciprocal or slidable rake to maintain uniform distribution of topping material onto the topping conveyor.
Regarding claim 4, see first rake (110; see Fig. 2 of Van Blokland).
Regarding claim 5, the second rake configured to having a rest position or standby position in case of emergency shutdown and restart or actuation position would be readily expected by the routineer in the art for safety and/or cleaning purposes. 
Regarding claim 6, plural sensors (100) are useable in the device as evidenced by Van Blokland [0016].  The device as defined by the combination above having plural sensors working together for benefit of maintenance of uniformity in distribution of topping material on the dough products through sensing deviation from desired distribution would only require routine skill in the art.
Regarding claim 7, device as defined by the combination above having a controlled second rake to maintain uniformity in distribution of topping material on the dough products would be readily expect to have a rest position or standby position for emergency shutdown.  Controlling of the second rake to stop or restart at a desired speed to maintain uniformity in distribution of topping material on the dough products would require only routine skill in the art.
Regarding claims 8 and 9, structural limitations have not been clearly recited and therefore these claims having been given no patentable weight.
Regarding claim 12, the device as defined by the combination above provides for plural parallel conveyors (10, 51) having parallel conveyance directions (see Van Blokland; Fig. 2).
Regarding claim 13, see Van Blokland supply element (60; [0028]) which can be construed as a collector and a fresh topping material supply system (70). Controlling of the supply of new material via controller in order to maintain uniformity in distribution of topping material on the dough products would require only routine skill in the art.
Regarding claims 14 and 15, see Van Blokland topping dispenser (120; see Fig. 2).

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 would be allowable because the combined prior art while teaching a device for providing dough products with a topping material comprising a dough product conveyor for transporting the dough products in a first direction of conveyance; a topping conveyor for conveying the topping material in a second direction of conveyance towards a dispensing location above the dough product conveyor; a first rake for moving the topping material with a directional component against the second direction of conveyance; a first topping sensor capable of measuring deviation in distribution of topping material in a width direction of the topping conveyor; a supply element including second rake upstream of the first rake serving to supply topping material with a directional component perpendicular to the second direction of the conveyance so as to effect even fill/supply of topping material widthwise of the receiving topping conveyor; and a controller capable of controlling conveyors as well as supply, based at least on signaling from the topping sensor, in order to ensure controlled yet constant density of topping material over a respective conveyor, the prior art does NOT teach or suggest the second rake including pins positioned in a V-shape, the pins together with a body forming the second rake, wherein the V-shape points in an upstream direction of the second direction of conveyance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth the state of the art with respect to a dual rake food  distributor system:  Dijkhuis et al (US2010/0040742).    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
8/11/2022